In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), entered February 24, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*699The defendant made out a prima facie case for summary judgment. The plaintiffs mere speculation as to what she may have stepped on, causing her to fall, is insufficient to defeat the defendant’s motion (see, Zuckerman v City of New York, 49 NY2d 557, 562; Bavaro v Martel, 197 AD2d 813; Morowitz v Naughton, 150 AD2d 536). Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.